Citation Nr: 9924784	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a disability evaluation greater than 
assigned (zero percent) for a left shoulder disability.

2. Entitlement to a disability evaluation greater than 
assigned (zero percent) for a  cervical spine disability.

3. Entitlement to an increased evaluation greater than 
assigned (10 percent) for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from January 1982 to 
September 1995.

This matter was last before the Board of Veterans Appeals 
(Board) in May 1998, on appeal of an August 1996 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Reno, Nevada.  At that time, 
the Board remanded the claims at issue in order to afford the 
appellant a comprehensive VA orthopedic examination and 
directed that the RO readjudicate the claims upon completion 
of the directed development.  The development having been 
completed, the claims are ready for appellate review.  


FINDINGS OF FACT

1. The appellant's left shoulder disability is characterized 
by subjective reports of pain with no functional loss.  

2. The appellant's cervical spine disability is characterized 
by subjective reports of pain with no functional loss.

3. The appellant's lower back disability is characterized by 
pain on motion, without muscle spasm on extreme forward 
bending or loss of lateral spine motion.  




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of zero percent for a 
left shoulder disability rating are not met.  38 U.S.C.A. 
§§1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.41a, 4.73, Diagnostic Codes 5201, 5301 (1998).

2. The criteria for a rating in excess of zero percent for a 
cervical spine disability rating are not met.  38 U.S.C.A. 
§§1155, 5107(a) (West 1991); 38 C.F.R.
§ 4.41a,  Diagnostic Code 5290 (1998). 

3. The criteria for a rating in excess of 10 percent for the 
appellant's low back disability have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks disability ratings greater than 
originally assigned for disorders of the left shoulder, 
cervical spine and lower back.  

The resolution of the appellant's claims is to be resolved 
through the application of a schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
Separate diagnostic codes identify various disabilities. 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1998).

Because the appellant's claims have been in continuous 
appellate status since their original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999);   Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of the evidence of record as found in the appellant's 
claims folder and pertaining to this matter would be helpful 
to an understanding of the Board's decision.


Factual background

The appellant's service medical records reveal that in August 
1993, he was treated for an episode of upper and mid back 
pain and tightness of a 3 month duration.  His back was noted 
to be symmetric and without point tenderness at the spinous 
processes.  Mild paraspinal tenderness at the thoracic region 
was noted.  
In April 1994, the appellant was involved in a motor vehicle 
accident where he was 
"rear-ended."  Radiographic examination of the back 
resulted in normal findings.  The appellant was prescribed 
anti-inflammatory medications.  The appellant did not undergo 
a separation physical examination prior to his release from 
active duty.  

A May 1996 VA radiographic study revealed that the 
appellant's cervical vertebral bodies and disc spaces were 
intact, and there were no abnormalities noted along the 
posterior elements.  Also not noted was encroachment upon the 
spinal foramina.  The diagnostic impression was that of a 
"negative cervical spine."  As to the lumbosacral spine, 
normal lordosis was noted.  The vertebral bodies were normal 
in height with adequate intervertebral spaces and there was 
no evidence of fracture or other abnormality.  The diagnostic 
impression was that of a normal lumbosacral spine.  

In a September 1996 VA medical record, it was noted that the 
appellant was undergoing routine follow-up care for an in-
service "whiplash" injury of the cervical spine.  The 
examiner noted that the appellant continued to complain of 
pain in the cervical region.  Clinical examination did not 
reveal any abnormal findings.  The diagnostic assessment was 
"severe cervical spine pain only."  

The appellant underwent a VA physical examination in October 
1996.  He complained of stiffness and a dull ache on the left 
side of the neck into the left shoulder.  Upon clinical 
examination, there was noted minor tenderness over the 
muscles of the left side of the neck.  The curvature of the 
neck was normal, and there was no muscle spasm noted either 
in the paraspinous muscles or in the left trapezius muscle, 
although the appellant complained of pain of moderate to 
severe intensity on palpation.  Rotation of the neck was done 
"easily without evidence of crepitus."  There was no 
weakness of the neck against pressure.  He was diagnosed to 
have soft tissue musculoligamentous injuries of the cervical 
spine.  

A range of motion study of the appellant's cervical spine 
demonstrated forward flexion to 30 degrees, backward 
extension to 35 degrees, bilateral flexion to 40 degrees, and 
bilateral rotation to 55 degrees.  

As to his lower back, the appellant reported that he had a 
"tired feeling."  He stated that he had constant, aching 
pain, increased by prolonged standing.  There was no 
radiation of pain in any direction to any other area.  Upon 
clinical examination, there was noted no abnormality of 
curvature of the thoracic or lumbar spine, no kyphosis, and 
no scoliosis.  Minor muscle tenderness was noted on palpation 
bilaterally along the thoracic and lumbar spine.  No spasm 
was noted.  Hie was noted to have no postural abnormalities, 
no fixed deformity and his back musculature was normal.  

A range of motion study demonstrated forward flexion to 95 
degrees, backward extension to 35 degrees, bilateral lateral 
flexion to 45 degrees, and bilateral rotation to 35 degrees. 

The examiner commented that the appellant demonstrated 
frequent facial grimaces with each movement.  Other than 
that, there was no objective evidence of pain.  The 
examiner also stated that all range of motion studies were 
"negative."

As to the appellant's left shoulder, the appellant complained 
of a dull ache in the left trapezius muscle near the base of 
the left side of the neck.  Tenderness over the left 
trapezius muscle was noted where it inserted into the left 
side of the neck and shoulder.  There was no muscle spasm and 
the appellant was able to move his shoulder in all directions 
without difficulty.  No crepitus was noted on active and 
passive movement.  There was no swelling, no deformity and no 
other impairment noted of the left shoulder.  The range of 
motion of the left shoulder was to 180 degrees of flexion, 45 
degrees of extension, abduction to 180 degrees, and internal 
and external rotation to 90 degrees.  He was diagnosed to 
have a soft tissue musculoligamentous injury of the left 
trapezius muscle.  

At an April 8, 1997 personal hearing before a hearing officer 
at the RO, the appellant testified with regard to the initial 
incurrence of the disorders.  As to the severity of the 
disorders from the time of service until the time of the 
hearing, he stated that they "still hurts." (sic).  See 
transcript, page 6.  In substance, the appellant stated that 
he did not use any prosthetic device, but used a rolled up 
towel when he slept.  He stated that he had not been denied 
employment because of the conditions, and that he was then 
looking for work.  He also stated that he had missed work on 
a few occasions.  The appellant also stated that he left his 
last job and that he was "fired, basically."  He stated 
that he could not turn his head all the way around because of 
pain in his left neck.  

At a February 25, 1998 Travel Board hearing, the appellant 
testified in substance that his left shoulder was "tight," 
and that it hurt.  He stated that he got massages for 
treatments.  He stated that he took Ibuprofen and Darvocet.  
He stated that there was a limitation of motion on the left 
shoulder.  As to his cervical spine pain, the appellant 
stated that it had recently worsened.  He stated that stair-
climbing worsened his pain.  He stated that he had no 
radicular pain.  With regard to his lower back, the appellant 
stated that he had no shooting type pain to his legs.  He 
stated that he took Flexeril for muscle spasm.  He stated 
that he had pain upon bending, and that he felt muscle 
fatigue and weakness, and that it hurt to stand for long 
periods and to walk long distances. He stated that he 
experienced burning or numbness of pain in his buttocks if he 
sat for a long period.  

The appellant underwent an orthopedic examination in January 
1999, conducted by R.R., M.D.  There was no pain on motion, 
and no limitation of motion due to fatigue, weakness, or lack 
of endurance.  There was noted no edema, effusion, 
instability or weakness of the shoulders.  Mild trapezius 
muscle tenderness was noted with no deltoid muscle 
tenderness.  There was no abnormal movement or guarding.

The appellant was diagnosed to have a mild strain of the left 
trapezius muscle.  Dr. R. stated that the appellant's left 
shoulder pain "does not significantly limit the function of 
the left shoulder," and that repeatedly using the left 
shoulder would not result in an additional loss of motion due 
to pain.  Dr. R. further noted that although there was some 
mild limitation of internal rotation, it did not present a 
functional deficit.  

As to the cervical spine, the appellant's flexion was to 45 
degrees, and the extension was to 65 degrees.  Left lateral 
and right lateral bending was to 35 degrees, left and right 
turning was to 70 degrees.  The spine was not painful on 
range of motion, and there was no additional limitation by 
fatigue, pain or lack of endurance.  There was no spasm or 
weakness in the paracervical muscles.  There was mild left 
and right paracervical tenderness.  There were no postural 
abnormalities, and the back musculature showed no atrophy or 
spasm.  

Dr. R. commented that the pain and flare-ups that the 
appellant had in the neck did not limit its functional 
ability, and he was able to repeatedly use the cervical spine 
over a period of time without additional loss of range of 
motion.   The muscle and motor examination indicated that the 
appellant would not have any disability or incoordination 
with repetitive use.  

As to the lower back, the appellant's forward flexion was to 
95 degrees, extension was to 25 degrees, left lateral bending 
was to 40 degrees, and right lateral bending was to 45 
degrees.  The spine was no painful on range of motion, and 
there was no additional limitation of back function by 
fatigue, weakness or lack of endurance.  There was no spasm, 
weakness or tenderness of the lumbar musculature.  There were 
no postural or fixed deformities in the musculature of the 
back and no atrophy or asymmetry.  There was no spasm noted 
in the back muscles.       

Dr. R. stated that the appellant's lower back symptoms did 
not limit its functional ability during flare-ups, as the 
lower back could be used repeatedly over a period of time 
without additional loss of range of motion.  Dr. R. also 
stated that there were no signs of lumbar disc disease or 
lumbar nerve root disorder.  

The appellant underwent an additional VA physical examination 
in March 1999.  He reiterated his prior reports relative to 
the severity of the disorders.  The examiner commented that 
when asked where his shoulder pain was located, the appellant 
pointed to the left side of the base of his neck and the 
upper trapezius, and that the appellant did not have any 
"primary shoulder complaints."  The examiner found that the 
appellant's "shoulder" complaints were actually located in 
the base of the neck.  

Upon clinical examination, the appellant was noted to have a 
normal gait.  No tenderness, spasm, deformity, and atrophy 
were noted of the upper extremities.  The appellant was able 
to rotate his neck 65 degrees in either direction.  He was 
able to bend laterally to 55 degrees to the right and 50 
degrees to the left.  Flexion was to 20 degrees with some 
complaint of discomfort.  Extension was to 40 degrees without 
discomfort.  

Clinical examination of the appellant's back revealed that he 
was well-muscled.  He had 90 degrees of "very easy 
flexion," and he was able to raise rapidly without 
difficulty.  Lateral bending was to at least 35 degrees in 
either direction and rotation was in excess of 30 degrees in 
either direction.  Hyperextension was more than 25 degrees 
without "a bit of complaint."  

Upon his review of the appellant's claims folder, the 
examiner stated that although the appellant may have had a 
cervical and lumbar sprain in the past, he had no clinical or 
radiographically noted pathology.  Other than limited flexion 
"for reasons that [he] could not determine," the appellant 
had "no pathology in his neck or low back."  He stated that 
his shoulder complaints were not in fact relative to his 
shoulder, but were related to cervical and lumbar complaints 
arising from an accident five years previously.  However, the 
examiner stated that there was no present pathology.  

Analysis

Left Shoulder Disability 

The appellant's left shoulder is currently rated assigned a 
zero percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 and 38 C.F.R. § 4.73, Diagnostic Code 
5301.  After carefully examining all clinical and lay 
evidence of record in light of the appellant's contentions, 
the Board finds that the zero percent disability rating is 
appropriately assigned and denies the benefit sought.

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (1998).  It should also be noted that use of terminology 
such as "mild" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The appellant's left shoulder complaints were first evaluated 
in depth during the October 1996 VA examination.  At that 
time, the appellant's primary subjective complaint was that 
of a dull ache, emanating near the base of the left side of 
the neck.  Although tenderness was noted over the left 
trapezius muscle, the appellant was able to move his shoulder 
in all directions without difficulty and there was noted no 
evidence of wasting, atrophy or any of the other indicia 
enumerated by 38 C.F.R. § 4.40 as indicative of functional 
loss.  Moreover, there was no indication of functional loss, 
and the appellant demonstrated full range of motion.  Compare 
test results of October 1996 and 38 C.F.R. § 4.71, Plate I.  
That the appellant was diagnosed to have a soft tissue 
musculoligamentous injury of the left trapezius muscle is not 
tantamount to a finding that a functional loss, or 
compensable disability, was then present. 

Examination of the overall disability picture relative to the 
left shoulder disability reveals that it has remained 
relatively constant since October 1996.  In January 1999, Dr. 
R. specifically found that although the appellant reported 
dull pain, none was elicited on motion, and there was no 
limitation of motion due to fatigue, weakness or lack of 
endurance.  Indeed, Dr. R. observed that the appellant's left 
shoulder pain did not significantly limit its function, and 
there was no functional deficit present.  

Although not in reliance upon the disposition of this matter, 
the Board notes the March 1999 VA examiner's comment that the 
appellant's left shoulder complaints do not, in fact, appear 
to be related to his shoulder disability.  The Board is 
cognizant in this regard that it may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995);  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994).  However, the 
appellant's most recent subjective complaint, as interpreted 
by competent medical authority, suggests that the appellant's 
"left shoulder" complaints are instead related to his 
currently service-connected cervical disability.  

With application of the provisions of the relevant Diagnostic 
Codes, there is no evidence that the appellant's left 
shoulder range of motion is limited to shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  The shoulder is not 
ankylosed, and there is no impairment of the humerus, 
clavicle or scapula.  The disability picture therefore does 
not approximate the requisite findings as are delineated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 and 5203.  
There is also not present symptomatology that would warrant a 
finding of anything more than a slight disability picture 
under 38 C.F.R. § 4.73, Diagnostic Code 5301.

Applicable regulation mandates that comprehensive scrutiny be 
had into the appellant's subjective complaints of pain and 
loss of function.  See 38 C.F.R. §§ 4.40 and 4.45 (1998); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, these 
regulations also require that the subjective reports of 
functional impairment be "supported by adequate pathology."  
38 C.F.R. § 4.40 (1998).  In this matter, there is no support 
for the appellant's subjective report, and a disability 
rating greater than assigned for a left shoulder disorder is 
therefore denied.  

Cervical Spine Disability

The appellant's cervical spine disorder is evaluated as non-
compensably disabling   
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  This rating 
contemplates a disability picture that is less than 
"slight" in its symptoms.

After reviewing the appellant's contentions in light of all 
medical and lay evidence, the Board is of the opinion that 
the currently assigned zero percent rating is appropriately 
assigned and will deny the benefit sought.

In October 1996, the appellant's cervical spine range of 
motion showed a slight diminution, in that forward flexion 
capability was to 30 degrees.  Although the appellant 
complained of stiffness and a dull ache and minor tenderness 
of the neck was noted, rotation was easily performed without 
crepitus or weakness.    

These findings were relatively constant up to and including 
Dr. R.'s January 1996 examination.  In particular, although 
muscle tenderness was again noted, there was noted no pain on 
range of motion, and no additional limitation occasioned by 
fatigue, pain or lack of endurance.  Most critically, Dr. 
R.'s comment relative to the lack of diminution of functional 
ability, and his opinion that notwithstanding the appellant's 
subjective complaints he would be able to repeatedly use the 
cervical spine over a period of time is highly probative as 
to determining the severity of the disorder.  

The Board has carefully considered the appellant's subjective 
reports relative to the severity of his disorder.  However, 
the Board notes that both Dr. R. and the March 1999 VA 
examiner rendered detailed clinical findings directly 
addressing the appellant's contentions.  As to the former, 
the above discussion makes clear that whatever the 
appellant's subjective complaints, functional loss has not 
been occasioned to the requisite degree so as to warrant the 
assignment of a greater rating.  Further, the March 1999 VA 
examiner's comment that there was "no pathology," following 
his review of the claims folder, makes clear that the 
appellant's  subjective reports are not supported by the 
clinical, and more probative, evidence of record.

A disability rating greater than assigned for a cervical 
spine disorder is therefore denied.

Low Back Disability

The appellant's low back disability is assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  His 
disorder is therefore contemplated as encompassing 
"characteristic pain on motion."  Id.  Having carefully 
considered all medical and lay evidence of record, the Board 
finds that the current rating is appropriately assigned, and 
that the preponderance of the evidence is clearly against the 
claim for an increased rating.

In October 1996, the appellant's primary complaint was of 
constant, aching type of pain.  However, clinical evaluation 
only resulted in a finding that the appellant had minor 
muscle tenderness along the lumbar spine.  A range of motion 
study revealed normal findings.  Although the examiner noted 
that the appellant grimaced with movement, the Board notes 
that the examiner also stated there was no objective evidence 
of pain and that the range of motion studies were 
"negative."  

Dr. R.'s January 1999 examination did not result in 
significantly different findings.  Although the appellant 
reported pain on motion, there was no limitation of back 
function and no clinically ascertainable abnormality.  
Further, in March 1999, the appellant demonstrated full 
functional capability without evidence of subjective or 
clinically observable deficit.  

The appellant has reported pain on standing for extended 
periods and upon walking certain distances.  In the Board's 
view, his report is consistent with the currently assigned 10 
percent rating, as it represents the "characteristic pain on 
motion" contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The Board notes that in his January 1999 examination report, 
Dr. R. stated that there was no evidence of lumbar disc 
disease or lumbar nerve root disorder.  Application of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, or other diagnostic 
codes based upon neurological findings, is not therefore 
warranted.  

For the above reasons, the assignment of a disability rating 
greater than 10 percent for a low back disorder is denied.  

 



ORDER

A disability evaluation greater than assigned for a left 
shoulder disability is denied.

A disability evaluation greater than assigned for a cervical 
spine disability is denied.

A disability evaluation greater than assigned for a low back 
disability is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
  Dr. R. stated that the appellant's reported neck symptoms "do not limit the 
functional instability of his neck."  Reading the physician's comment in its whole, 
however, it appears that the physician meant to convey that the symptoms did not 
limit the functional stability of the neck, because his comment is followed by 
comments indicating that the appellant was able to use the cervical spine over an 
extended period of time.  

